Citation Nr: 1029426	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  03-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include bipolar disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a July 2009 Order from the United States Court of 
Appeals for Veterans Claims (CAVC) vacating the Board's March 
2009 decision.  The Court's Order granted a July 2009 joint 
motion for remand (JMR) and returned the matter to the Board for 
action consistent with the July 2009 JMR and Court Order.  

Thereafter, the Board remanded the case in November 2009 to 
afford the Veteran a videoconference hearing before the Board.  
The Veteran had the hearing before the undersigned Veterans Law 
Judge in March 2010.  A transcript of that proceeding has been 
associated with the claims file.

Based on the statements of the Veteran and his representative, 
and in light of the recent holding in Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding that when a claimant makes a claim, 
he is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled), the Board has 
reclassified the issue as noted above.    

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND
 
VA's duty to assist includes a duty to provide the Veteran with a 
proper medical examination or opinion when warranted.  In this 
respect, the Board notes that in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations that would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case. 
 
In this case, the Board notes the Veteran reported complaining of 
psychiatric problems in service, for which he claims to have been 
prescribed medication for anxiety problems in March 1966.  The 
Veteran's service treatment records do not reflect any complaints 
or treatment for anxiety, to include prescribed medication; 
however, the Board acknowledges that the Veteran is competent to 
report symptoms, such as anxiety, and receiving treatment for 
such a condition, as well as continuity of such symptomatology 
from service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran's statements suggest he had symptomatology 
consistent with an anxiety disorder or other psychiatric disorder 
that began in service sometime between induction and his 
separation examination.  Given the reported nervous problems in-
service, current psychiatric diagnosis, and uncertain onset of 
the Veteran's psychiatric disorder the Board finds the Veteran 
should be afforded an examination that includes an opinion 
addressing the question of whether he currently has a psychiatric 
disorder that began during service or as a result of some 
incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Under the Veterans Claims Assistance Act of 2000 (VCAA), the duty 
to assist includes making reasonable efforts to obtain private 
medical records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2009).  In that regard, the Board notes that 
efforts were made to secure private records that the Veteran 
identified prior to the RO's initial certification of appeal.  
However, since the Court's July 2009 Order and JMR, the Veteran 
has identified additional treatment providers.  Specifically, VA 
has not sought records from the Falls Hypnosis Center in Cuyahoga 
Falls, Ohio; the Kevin Coleman Center in Ravenna, Ohio; or Kent 
State University Health Services in Kent, Ohio.  While some 
records from the above are in the file, it is unclear whether all 
such records have been obtained.  In addition, the Board notes 
that to date the Veteran has not provided a specific address or 
other identifying information for the Falls Hypnosis Center.  
Therefore, the Veteran should be contacted to obtain all 
necessary release forms and the identified records should be 
requested.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with complete notice 
as required under the VCAA, to include notice 
of how a disability rating and an effective 
date for the award of benefits are assigned, 
pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 
 
2.  Request records from the Falls Hypnosis 
Center, the Kevin Coleman Center, and Kent 
State University Health Services, as 
identified in the Veteran's April 2010 
correspondence.  To the extent that current 
authorizations are needed, these should be 
requested from the Veteran.  All records 
obtained or any response received should be 
associated with the claims file.

3.  After the above is completed, to the 
extent possible, schedule the Veteran for an 
appropriate VA medical examination for the 
purpose of determining the approximate onset 
date and/or etiology of the Veteran's 
psychiatric disorder, to include bipolar 
disorder.  The claims file should be provided 
to the appropriate examiner for review and 
the examiner should note that it has been 
reviewed.  Following a review of the relevant 
evidence in the claims file, interview of the 
Veteran, clinical evaluation, and any tests 
that are deemed necessary, the examiners are 
asked to provide an opinion as to whether it 
at least as likely as not (50 percent or 
greater probability) that any diagnosed 
psychiatric disorder, to include bipolar 
disorder, began during service or is 
otherwise linked to any incident of service? 
It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any opinion 
provided. 
 
4.  Thereafter, re-adjudicate the claim.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



